DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 objected to because of the following informalities:  in line 3 of the claim, “corresponding an abstract syntax tree” should be “corresponding to an abstract syntax tree.”  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  in line 1 of the claim, “wherein the first level comprising” should be “wherein the first level comprises.”  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-9 and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

claim 1, the claim recites An apparatus for determining an operation cost of a computational workload, the apparatus comprising: a computer memory for storing data in a data structure; and a computer processor configured to: decompose the data structure into a plurality of data layout primitives, each data layout primitive corresponding to a smallest, fundamental layout aspect of the data structure; decompose the computational workload into a plurality of data access primitives, each data access primitive corresponding to a computational mechanism for accessing the data stored in the data structure; determine a hardware profile associated with the apparatus; and compute the operation cost of the computational workload on the apparatus based at least in part on the data layout primitives, the data access primitives, and the hardware profile.
	Claim 1 recites the following abstract ideas:
decompose the data structure into a plurality of data layout primitives, each data layout primitive corresponding to a smallest, fundamental layout aspect of the data structure
decompose the computational workload into a plurality of data access primitives, each data access primitive corresponding to a computational mechanism for accessing the data stored in the data structure
these limitations are a process that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally decomposing (or categorizing) a data structure and computational workload into various fundament layout and access primitives, based on a mental evaluation of the workload and the data structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
determine a hardware profile associated with the apparatus: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a hardware profile based on a mental evaluation of a hardware apparatus. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
 and compute the operation cost of the computational workload on the apparatus based at least in part on the data layout primitives, the data access primitives, and the hardware profile: this limitation, under its broadest reasonable interpretation in view of the specification, covers a mathematical concept. Based on the examples detailed in paragraph 0073 of applicant’s specification in regards to determining a cost of a random memory access using the cost equation of paragraph 0073 as well as the example in paragraph 0075 regarding the cost of a search, this computation is considered to be a mathematical relationship between memory accesses and the time required to complete them.  Thus, this limitation is directed to an abstract idea.

	Under Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
An apparatus for determining an operation cost of a computational workload, the apparatus comprising: a computer memory for storing data in a data structure;
and a computer processor configured to . . .
these limitations, utilized in the execution of the abstract idea limitations above, are considered mere instructions to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept.”

	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the following additional limitations:
An apparatus for determining an operation cost of a computational workload, the apparatus comprising: a computer memory for storing data in a data structure;
and a computer processor configured to . . .
these limitations, utilized in the execution of the abstract idea limitations above, are considered mere instructions to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore do not amount to significantly more than the judicial exception.

	Thus, claim 1 is not patent eligible. Claim 24 is similarly rejected. Refer to claim 1 for analysis.

	Regarding claim 2, the claim recites the apparatus of claim 1, further comprising an interface for receiving an input updating at least one of the data layout primitives, computational workload and/or hardware profile, wherein the computer processor is further configured to update the operation cost based on the input: This limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of updating data based on a received input) and would qualify under 
	Thus, claim 2 is not patent eligible. Claim 25 is similarly rejected. Refer to claim 2 for analysis.

	Regarding claim 3, the claim recites: the apparatus of claim 1, wherein the computer processor is further configured to classify the data layout primitives into a plurality of classes comprising one or more of node organization, node filters, partitioning, node physical placement or node metadata management. 
	The claim recites the following abstract idea: . . . classify the data layout primitives into a plurality of classes comprising one or more of node organization, node filters, partitioning, node physical placement or node metadata management: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally classifying layout primitives based on a mental evaluation of the layout primitive. If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
	Furthermore, the claim recites the additional limitation of the computer processor is further configured in regards to the performance of the abstract idea above. This limitation, utilized in the execution of the abstract idea limitations above, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Thus, claim 3 is not patent eligible. Claim 26 is similarly rejected. Refer to claim 3 for analysis.

	Regarding claim 4, the claim recites: The apparatus of claim 1, wherein the computer processor is further configured to classify the data access primitives into two levels comprising (i) a first level corresponding an abstract syntax tree having an access pattern and (ii) a second level corresponding to implementations for accessing the data in the data structure.
	The claim recites the following abstract idea: . . . classify the data access primitives into two levels comprising (i) a first level corresponding an abstract syntax tree having an access pattern and (ii) a second level corresponding to implementations for accessing the data in the data structure: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally classifying layout primitives based on a mental evaluation of the layout primitive. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
the computer processor is further configured in regards to the performance of the abstract idea above. This limitation, utilized in the execution of the abstract idea limitations above, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Thus, claim 4 is not patent eligible. Claim 27 is similarly rejected. Refer to claim 4 for analysis.

	Regarding claim 5, the claim recites the apparatus of claim 4, wherein the first level comprising a scan primitive, a sorted search primitive, a hash probe primitive, a Bloom filter probe primitive, a sort primitive, a random memory access primitive, a batched random memory access primitive, a unordered batch write primitive, an ordered batch write primitive and a scattered batch write primitive: this limitation is considered an addition to the abstract idea detailed in claim 4, The context of this claim encompasses a person mentally classifying layout primitives into levels, where a first level comprises a list of access primitives. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite any further limitations that integrate the judicial exception into a practical application, nor amount to significantly more than the abstract idea.

	Thus, claim 5 is not patent eligible. Claim 28 is similarly rejected. Refer to claim 5 for analysis.

claim 6, the claim recites: The apparatus of claim 4, wherein the computer processor is further configured to synthesize at least some of the first-level data access primitives, translate the synthesized data access primitives to corresponding second-level data access primitives and compute the operation cost based on the corresponding second-level data access primitives.
	The claim recites the following abstract ideas:
synthesize at least some of the first-level data access primitives: this limitation is a process that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally synthesizing a data access primitive into fundamental components. In paragraph 0063 of applicant’s specification, applicant details embodiments that “synthesize complex operations from their fundamental components.” Based on this description, “synthesizing” is considered analogous to decomposing or simplifying. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
translate the synthesized data access primitives to corresponding second-level data access primitives: 
compute the operation cost based on the corresponding second-level data access primitives: this limitation, under its broadest reasonable interpretation in view of the specification, covers a mathematical concept. Based on the examples detailed in paragraph 0073 of applicant’s specification in regards to determining a cost of a random memory access using the cost equation of paragraph 0073 as well as the example in paragraph 0075 regarding the cost of a search, this computation is considered to be a mathematical relationship between memory accesses and the time required to complete them.  Thus, this limitation is directed to an abstract idea.

	Furthermore, the claim recites the additional limitation of the computer processor is further configured in regards to the performance of the abstract idea above. This limitation, utilized in the execution of the abstract idea limitations above, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Thus, claim 6 is not patent eligible. Claim 29 is similarly rejected. Refer to claim 6 for analysis.

	Regarding claim 7, the claim recites: The apparatus of claim 1, wherein the computer processor is further configured to computationally train one or more cost models associated with each data access primitive based on at least one of the hardware profile or data properties: this limitation, under its broadest reasonable interpretation in view of the specification, covers a mathematical concept. In paragraph 0065 of applicant’s specification, applicant details utilizing “performance effects of performing the specific action” to train a model for that action. Based on the examples detailed in 
	Furthermore, the claim recites the additional limitation of the computer processor is further configured in regards to the performance of the abstract idea above. This limitation, utilized in the execution of the abstract idea limitations above, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Thus, claim 7 is not patent eligible. Claim 30 is similarly rejected. Refer to claim 7 for analysis.

	Regarding claim 8, the claim recites: The apparatus of claim 7, wherein the computer processor is further configured to synthesize costs associated with the data access primitives based at least in part on the one or more models: this limitation, under its broadest reasonable interpretation in view of the specification, covers a mathematical concept. In paragraph 0065 of applicant’s specification, applicant details utilizing “performance effects of performing the specific action” to train a model for that action. Based on the examples detailed in paragraph 0073 of applicant’s specification in regards to determining a cost (or performance) of a random memory access using the cost equation of paragraph 0073 as well as the example in paragraph 0075 regarding the cost of a search, this computation is considered to be a mathematical relationship between memory accesses and the time required to complete them.  Thus, this limitation is directed to an abstract idea.
the computer processor is further configured in regards to the performance of the abstract idea above. This limitation, utilized in the execution of the abstract idea limitations above, is considered a mere instruction to apply the abstract idea on a generic computer, which, according to MPEP 2106.05(f), “does not integrate a judicial exception into a practical application or provide an inventive concept,” and therefore does not amount to significantly more than the judicial exception.

	Thus, claim 8 is not patent eligible. Claim 31 is similarly rejected. Refer to claim 8 for analysis.


	Regarding claim 9, the claim recites: The apparatus of claim 7, wherein the one or more cost models are parametric models: this limitation, under its broadest reasonable interpretation in view of the specification, covers a mathematical concept. In paragraph 0065 of applicant’s specification, applicant details utilizing “performance effects of performing the specific action” to train a model for that action. Based on the examples detailed in paragraph 0073 of applicant’s specification in regards to determining a cost (or performance) of a random memory access using the cost equation of paragraph 0073 as well as the example in paragraph 0075 regarding the cost of a search, this computation is considered to be a mathematical relationship between memory accesses and the time required to complete them.  Thus, this limitation is directed to an abstract idea. Furthermore, the claim does not recite any additional limitations that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.

	Thus, claim 9 is not patent eligible. Claim 32 is similarly rejected. Refer to claim 9 for analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 3, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula (U.S. Patent Publication No. 20140074819), hereinafter Idicula, in view of Netz (U.S. Patent Publication No. 20100088315), hereinafter Netz.


Regarding claim 1, Idicula discloses an apparatus for determining an operation cost of a computational workload (in paragraph 0014, Idicula details a “computer system” equivalent to an apparatus, that “determines the cost” of candidate encodings of columns. Idicula further specifies that “the cost reflects a given representative query workload, where the workload is characterized by types of operations, such as projections, groupings, and sorting operations.” A query workload in this case is considered equivalent to a computational workload).
the apparatus comprising: a computer memory for storing data in a data structure (in paragraphs 0011-0012, Idicula details a “set of auxiliary structures” that are “kept in memory” and are selected to improve performance for a query. In claim 8, Idicula specifies that these auxiliary structures are determined for “assisting in performing the in-memory database query processing.” These auxiliary structures are considered equivalent to a data structure that stores the data that a query is operating on, detailed in paragraph 0031: “if a column has highly selective filter operations or a high frequency of 
and a computer processor (in paragraph 0045, Idicula details the computer system, that includes a “general-purpose microprocessor).
. . . each data layout primitive corresponding to a smallest, fundamental layout aspect of the data structure (in paragraphs 0026 0031, Idicula details a “set of auxiliary structures that provides the most benefit at the least cost to in-memory database query operations, specifically, operations on columns.” These auxiliary structures are considered data structures, and are deemed to qualify as data layout primitives, as detailed in FIG. 2A of applicant’ specification, which indicates that “Bloom filters” as well as “key order” are data layout primitives. Idicula details examples of auxiliary structures which include “bloom filter structures, in which hash functions map a set element to a bit array, are useful for filter operations having equality predicates,” as well as “sorted representations” which “are arrays in which entries are (column-value, row-id) pairs sorted by column value.” This sorted representation consists of key value pairs in which the key “column-value” is sorted. Therefore, this representation is considered equivalent to the “key order” data layout primitive detailed by applicant in FIG. 2A, which “determines the order of keys.” These auxiliary structures are considered fundamental layouts as these are the most basic data structure layouts described by Idicula).
decompose the computational workload into a plurality of data access primitives, each data access primitive corresponding to a computational mechanism for accessing the data stored in the data structure (in paragraph 0020-0025, Idicula details determining a cost which is “based on operations found in a representative query workload.” Idicula elaborates that operations in such a workload could consist of “filter, standard operators and functions, projection, grouping, and sorting operations,” which map to the data access primitives of “sort” as well as “hash probe” detailed by applicant in FIG. 3 of applicant’s specification. In paragraph, 0024, Idicula specifies that the “grouping” operation may involve for each given column C.sub.j, statistics are gathered for each type of operation O.sub.i and for all queries (.A-inverted.Q.sub.m) in the workload.” This gathering of statistics for each type of operation in the query is considered equivalent to decomposing the query (or workload) into several operations, since to gather statistics for an operation, that operation must be considered separately from others in the query). Furthermore, in regards to a data structure that the workload operates on, in claim 8, Idicula specifies auxiliary structures that are determined for “assisting in performing the in-memory database query processing.” These auxiliary structures are considered equivalent to a data structure.
determine a hardware profile associated with the apparatus (in paragraph 0031, Idicula details choosing auxiliary structures for the operations “given a certain quantity of available memory.” This “available memory” is considered a hardware profile associated with the apparatus, as it is the amount of memory available on the computing system.
compute the operation cost of the computational workload on the apparatus based at least in part on the data layout primitives, the data access primitives, and the hardware profile (in paragraph 0014, as stated above, Idicula details determining a cost, where the “the cost reflects a given representative query workload, where the workload is characterized by types of operations, such as projections, groupings, and sorting operations.” As discussed above, this cost is based on “operations” that are equivalent to data access primitives. Furthermore, in paragraph 0033, Idicula discussed determining the “cost of an auxiliary structure” by dividing “available memory” into chunks and identifying the “amount M of memory needed for an auxiliary structure.” This auxiliary structure and available memory are considered equivalent to a data layout primitive and hardware profile, respectively, as detailed in above claim analysis. An auxiliary structure is chosen based on a calculated “benefit” which “is a sum, over all applicable operations, of a product of an estimate of the improvement per row that the auxiliary structure provides for each applicable operation, the number of 
However, Idicula does not disclose configured to: decompose the data structure into a plurality of data layout primitives. Idicula discloses several data layout primitives to utilize in the execution of a query operation, but does not detail the decomposition of a data structure into those primitives.
However, in the same field of endeavor, Netz discloses configured to: decompose the data structure into a plurality of data layout primitives (in paragraph 0029 of applicant’s specification, applicant details that “FIGS. 2B and 2C depict exemplary data layout primitives and example of synthetizing mode layouts with various data structures.” Furthermore, in FIG. 2A and 2B, applicant details data layout primitives such as “partitioning,” such as “key partitioning” as well as “node filters” such as “zone map filters” for filtering keys in a sub block. Thus, an embodiment of decomposing a data structure is considered to be partitioning and filtering that data structure. In paragraph 0015, Netz details embodiments that include “querying of column based data encoded structures.” In paragraph 0076-0079, Netz elaborates on the querying of column based data encoded structures, stating that “column oriented encoding and compressing can be applied to large amounts of data to compact and simultaneously organize the data to make later scan/search/query operations over the data substantially more efficient.” This organizing is considered equivalent to decomposing into primitives, as detailed by the following examples. In paragraph 0085, Netz specifies using a “data cache data structure” to keep track of the final window result of a given query. This data structure is queried in parallel with multiple processors, “each scanning different segments.” Netz further details these segments in paragraph 0233 and FIG. 25, detailing that data can be stored in “compressed columns” in a segmented format, equivalent to a “partitioning” layout primitive detailed by the applicant. Furthermore, in paragraph 0090, Netz details that these queries are handled to “request certain 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “enabling efficient query processing over large scale data storage, and more specifically with respect to complex queries implicating filter and/or sort operations for data over a defined window” (Netz paragraph 0015).

Claim 24 is similarly rejected. Refer to claim 1 for analysis.

Regarding claim 3, as stated above, Idicula in view of Netz discloses the apparatus of claim 1. Idicula further discloses wherein the computer processor is further configured to classify the data layout primitives into a plurality of classes comprising one or more of node organization, node filters, partitioning, node physical placement or node metadata management (in the abstract and paragraph 0032, Idicula describes that “members of a set of auxiliary structures are selected based on the benefit the structure can provide.” This benefit is calculated for each candidate structure “in a set of auxiliary structures.” Each set is considered a classification and is defined in paragraphs 0027-0030, with “bloom 

Claim 26 is similarly rejected. Refer to claim 3 for analysis.
	Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula in view of Netz and in further view of Blainey (U.S. Patent Publication No. 20180103088), hereinafter Blainey.

Regarding claim 2, as stated above, Idicula in view of Netz discloses the apparatus of claim 1. However, Idicula in view of Netz does not disclose further comprising an interface for receiving an input updating at least one of the data layout primitives, computational workload and/or hardware profile, wherein the computer processor is further configured to update the operation cost based on the input.
However, in the same field of endeavor, Blainey discloses further comprising an interface for receiving an input updating at least one of the data layout primitives, computational workload and/or hardware profile, wherein the computer processor is further configured to update the operation cost based on the input (in paragraphs 0029-0031, Blainey details a “processing estimator” for determining costs associated with a “compute workload.” In paragraph 0031, Blainey details a process of updating a model based on an actual time measurement for a load, and further that “when processing estimator 142 receives requests to estimate completion time and cost for subsequent workloads, processing estimator 142 can use the updated model to generate estimates. . .” In paragraph 0015, Blainey specifies that workloads are input via a “user interface 122” in which a user can “transmit information identifying a compute workload and parameters associated with the compute workload.” The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Blainey (directed to an interface for receiving an additional workload and updating the cost) and arrived at a system for computing the cost of a workload (and further updates to that workload) based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “minimizing the execution time of compute workloads in a distributed computing system” (Blainey abstract).
Claim 25 is similarly rejected. Refer to claim 2 for analysis.


Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula in view of Netz and in further view of Burke (U.S. Patent Publication No. 20130097114), hereinafter Burke.

Regarding claim 4, as stated above, Idicula in view of Netz discloses the apparatus of claim 1. However, Idicula in view of Netz does not disclose wherein the computer processor is further configured to classify the data access primitives into two levels comprising (i) a first level corresponding an abstract syntax tree having an access pattern and (ii) a second level corresponding to implementations for accessing the data in the data structure. Idicula describes the usage of two levels of access primitives, one level encompassing an operation, and a second level encompassing an 
However, in the same field of endeavor, Burke discloses wherein the computer processor is further configured to classify the data access primitives into two levels comprising (i) a first level corresponding an abstract syntax tree having an access pattern (in paragraph 0012, Burke details a “data access service” consisting of a query parser and query planner that are utilized for “for parsing the input query into a parse tree” and then “generating an abstract syntax tree based on the parse tree, the abstract syntax tree comprising input query elements and multidimensional expression query elements based on the input query.” In paragraph 0045, Burke specifies that this query planner “may populate the abstract syntax tree with functions, operators, and metadata object information for identifiers from the parse tree.” These functions and operators are considered equivalent to data access primitives under a broadest reasonable interpretation. For example, as detailed in FIG. 3 of applicant’s drawings, a scan is considered an access primitive. Therefore, a SELECT function with a WHERE clause to scan results meeting a condition, an example of which is discussed by Burke in paragraph 0050 in regards to the “MDX query,” is interpreted as an access primitive. This syntax tree is considered a first level of organization, since it simply represents the query in tree form. This syntax tree works in conjunction with a separate execution engine detailed in paragraph 0046, which is considered a separate second level of organization that utilizes the syntax tree. 
and (ii) a second level corresponding to implementations for accessing the data in the data structure (as stated above, in paragraphs 0012 and 0045, Burke details the creation of an abstract syntax tree from an input query. In paragraph 0046, Burke specifies that based on this syntax tree, a “query execution engine 44 interacts with data sources 38 to issue queries and direct the data sources 38 to execute the functions associated with nodes of the restructured abstract syntax tree designated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Burke (directed to a two level system for decomposing access primitives of a query into an abstract syntax tree) and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to “ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine” (Burke paragraph 0009).
Claim 27 is similarly rejected. Refer to claim 4 for analysis.

Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula in view of Netz in view of Burke and in further view of Ma (U.S. Patent Publication No. 20150347409), hereinafter Ma.

claim 5, as stated above, Idicula in view of Netz and in further view of Burke teach the apparatus of claim 4. Idicula further teaches . . a hash probe primitive, a Bloom filter probe primitive, a sort primitive, a random memory access primitive, a batched random memory access primitive (in paragraph 0020-0025, Idicula details determining a cost which is “based on operations found in a representative query workload.” Idicula elaborates that operations in such a workload could consist of “filter, standard operators and functions, projection, grouping, and sorting operations,” which map to the data access primitives of “sort” as well as “hash probe” detailed by applicant in FIG. 3 of applicant’s specification. In paragraph, 0024, Idicula specifies that the “grouping” operation may involve the “probing of a hash table,” and is thus considered a hash probe primitive. Furthermore, in paragraph 0031, Idicula describes the selecting of auxiliary structures for the query operations, including a “Bloom filter” structure. A “grouping” operation consisting of the probing of a hash table that utilizes a “bloom filter” auxiliary structure is considered equivalent to a Bloom filter probe primitive. Furthermore, in regards to a random access memory or batched random access memory primitives, in paragraph 0011 Idicula details that the query workload is executed on an “in-memory database” that is understood to be implemented in “random access memory” as part of the computing system detailed in paragraph 0046. Operations acting on that random access memory are considered equivalent to a random memory access. For example, a sorting operation as detailed in paragraph 0025 for sorting “a relation or sub-relations by a set of columns” is understood to access memory to access those columns. In a situation where a “set of columns” is accessed and sorted, this is considered equivalent to a batch memory access).
However, Idicula does not disclose wherein the first level comprising a scan primitive, a sorted search primitive . . . a unordered batch write primitive, an ordered batch write primitive and a scattered batch write primitive. 
. . . a sorted search primitive . . . (in paragraph 0077, Netz details that “once a query request comes to the storage layer, it is analyzed” if the query contains “any ORDERBY or WHERE clause” and “if the rows are filtered and/or ordered.” This determination if a query contains filtering and ordering of rows is considered equivalent to determining whether the query contains a sorted search, as an ordered row that is filtered is considered equivalent to searching for values that satisfy the filter after the data is ordered (or sorted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters) and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “enabling efficient query processing over large scale data storage, and more specifically with respect to complex queries implicating filter and/or sort operations for data over a defined window” (Netz paragraph 0015).
However, Idicula in view of Netz does not disclose wherein the first level comprising a scan primitive . . . a unordered batch write primitive, an ordered batch write primitive and a scattered batch write primitive.
However, in the same field of endeavor, Burke disclose wherein the first level comprising a scan primitive (as stated in previous claim analysis, Burke discloses the classifying of a query into an abstract syntax tree equivalent to a first level. In paragraph 0045, Burke specifies that a query planner “may populate the abstract syntax tree with functions, operators, and metadata object information for identifiers from the parse tree.” These functions and operators are considered equivalent to data access 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Burke (directed to a two level system for decomposing access primitives of a query into an abstract syntax tree) and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to “ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine” (Burke paragraph 0009).
However, Idicula in view of Netz and in further view of Burke does not disclose  a unordered batch write primitive, an ordered batch write primitive and a scattered batch write primitive.
However, in the same field of endeavor, Ma discloses a unordered batch write primitive, an ordered batch write primitive and a scattered batch write primitive (in paragraphs 0010-0015, Ma discloses two types of database insertion methods, for “inserting rows into a table of a database” understood to be equivalent to a write primitive. Ma describes a “BULK” mode in which rows are 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile), Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), Burke (directed to a two level system for decomposing access primitives of a query into an abstract syntax tree), and Ma (directed to unordered and ordered batch insertion) and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree including several primitives such as batch insertion.  A person of ordinary skill in the database field would be motivated to make such a combination to “yield better query execution performance in some instances” (Ma paragraph 0015).

Claim 28 is similarly rejected. Refer to claim 5 for analysis.

Claims 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula in view of Netz in view of Burke and in further view of Akdere et. al. ("Learning-based Query Performance Modeling and Prediction," 2012 IEEE 28th International Conference on Data Engineering, 2012, pp. 390-401, doi: 10.1109/ICDE.2012.64), hereinafter Akdere.

Regarding claim 6, as stated above, Idicula in view of Netz and in further view of Burke disclose the apparatus of claim 4. Burke further discloses wherein the computer processor is further configured to synthesize at least some of the first-level data access primitives (as stated above, in paragraphs 0012 and 0045, Burke details the creation of an abstract syntax tree from an input query. In paragraph 0046, Burke specifies that based on this syntax tree, a “query execution engine 44 interacts with data sources 38 to issue queries and direct the data sources 38 to execute the functions associated with nodes of the restructured abstract syntax tree designated for execution.” The execution engine issues “structured MDX queries to multidimensional data sources among data sources 38 according to operations defined by the nodes of the restructured abstract syntax tree.” This conversion from a syntax tree to structured MDX queries is considered a separate level from the syntax tree and the issuing of “queries” and direction of data sources to execute the functions of the nodes of the tree is considered equivalent to synthesizing implementations for accessing data in the data structure, with the “data sources 38” understood to be equivalent to a data structure).
 translate the synthesized data access primitives to corresponding second-level data access primitives (as stated above, in paragraphs 0012 and 0045, Burke details the creation of an abstract syntax tree from an input query. In paragraph 0046, Burke specifies that based on this syntax tree, a “query execution engine 44 interacts with data sources 38 to issue queries and direct the data sources 38 to execute the functions associated with nodes of the restructured abstract syntax tree designated for execution.” The execution engine issues “structured MDX queries to multidimensional data sources among data sources 38 according to operations defined by the nodes of the restructured abstract syntax tree.” This conversion from a syntax tree to structured MDX queries is considered a separate level from 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile) and Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Burke (directed to a two level system for decomposing access primitives of a query into an abstract syntax tree) and arrived at a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to “ensure that the query results will be exactly what is needed, without having to perform additional local calculations on the results retrieved by the query execution engine” (Burke paragraph 0009).
However, Idicula in view of Netz and in further view of Burke does not disclose and compute the operation cost based on the corresponding second-level data access primitives. 
However, in the same field of endeavor, Akdere discloses and compute the operation cost based on the corresponding second-level data access primitives (in the abstract, Akdere discusses analytical cost models for determining query performance. On page 392 right column section B, Akdere discusses “operator-level modeling” including a “start-time” and “run-time” modeling categories that estimate “time spent,” equivalent to a cost, for individual operators and root operators, respectively. Cost modelling for each individual operator, as shown in FIG. 2 on page 393, is considered computing an operation cost for second-level data primitives. In the example of FIG. 2, “seq scan” deemed to be a root 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile), Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), Burke (directed to a two level system for decomposing access primitives of a query into an abstract syntax tree), and Akdere (directed to a two-level system for cost computation) and arrived at a two level system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to develop “plan- and operator-level models to achieve high accuracy in both static and changing workloads. (Akdere page 390 right column paragraph 3).

Claim 29 is similarly rejected. Refer to claim 6 for analysis.

Claims 7-9 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Idicula in view of Netz and in further view of Akdere.

Regarding claim 7, as stated above, Idicula in view of Netz discloses the apparatus of claim 1. However, Idicula in view of Netz does not disclose wherein the computer processor is further configured to computationally train one or more cost models associated with each data access primitive based on at least one of the hardware profile or data properties.
wherein the computer processor is further configured to computationally train one or more cost models associated with each data access primitive based on at least one of the hardware profile or data properties (in the abstract, Akdere discusses analytical cost models for determining query performance. On page 392 right column section B, Akdere discusses “operator-level modeling” including a “start-time” and “run-time” modeling categories that estimate “time spent,” equivalent to a cost, for individual operators and root operators, respectively. Cost modelling for each individual operator, as shown in FIG. 2 on page 393, is considered computing an operation cost for each data access primitive, with operators such as “seq scan” and “sort” being equivalent to data access primitives. On page 391, Akdere specifies that prediction models are trained using “training workloads” for previously executed queries. On page 393, Table II, Akdere details features used in the creation of the models, including estimated number of input and output tuples, which are considered equivalent to data properties).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile), Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Akdere (directed to training cost models) and arrived at a two level system for training a cost model for a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to develop “plan- and operator-level models to achieve high accuracy in both static and changing workloads. (Akdere page 390 right column paragraph 3).

Claim 30 is similarly rejected. Refer to claim 7 for analysis.

Regarding claim 8, as stated above, Idicula in view of Netz and in further view of Akdere disclose the apparatus of claim 7. Akdere further discloses wherein the computer processor is further configured to synthesize costs associated with the data access primitives based at least in part on the one or more models (in the abstract, Akdere discusses analytical cost models for determining query performance. On page 392 right column section B, Akdere discusses “operator-level modeling” including a “start-time” and “run-time” modeling categories that estimate “time spent,” equivalent to a cost, for individual operators and root operators, respectively. Cost modelling for each individual operator, as shown in FIG. 2 on page 393, is considered computing an operation cost for each data access primitive, with operators such as “seq scan” and “sort” being equivalent to data access primitives).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile), Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Akdere (directed to training cost models) and arrived at a two level system for training a cost model for a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to develop “plan- and operator-level models to achieve high accuracy in both static and changing workloads. (Akdere page 390 right column paragraph 3).

Claim 31 is similarly rejected. Refer to claim 8 for analysis.

claim 9, as stated above, Idicula in view of Netz and in further view of Akdere disclose the apparatus of claim 7. Akdere further discloses wherein the one or more cost models are parametric models (in this limitation, parametric models are interpreted as models that are built using an initial finite number of parameters and is not continuously trained as the model is utilized. Based on this interpretation, on page 390 right column paragraph 4 – page 391 left column paragraph 2, Akdere discloses “pre-built models” that are built using “already available feature data,” considered equivalent to parameters, and “does not require new sample query runs.” Thus, these “pre-built” models are considered parametric, as they are not continuously trained.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Idicula (directed to a system for computing the cost of a workload based on access primitives, layout primitives, and a hardware profile), Netz (directed to organizing and thus decomposing a data cache data structure into primitives such as segments and filters), and Akdere (directed to training cost models) and arrived at a two level system for training a cost model for a workload based on access primitives, layout primitives, and a hardware profile based on a decomposition of layout an access primitives into an abstract syntax tree.  A person of ordinary skill in the database field would be motivated to make such a combination to develop “plan- and operator-level models to achieve high accuracy in both static and changing workloads. (Akdere page 390 right column paragraph 3).
Claim 32 is similarly rejected. Refer to claim 9 for analysis.

Conclusion
Wen (U.S. Patent Publication No. 20140365492), details a data partitioning method for determining cost information upon receiving transaction loads for a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169